PER CURIAM:
Derrick Vincent Redd, a federal inmate, filed in this court a petition for writ of mandamus seeking an order compelling the district court to transfer his Fed. R.Crim.P. Rule 35 motion to this court because of the delay in deciding the motion. On October 26, 2005, the district court denied Redd’s Rule 35 motion. Accordingly, while we grant his motion to proceed in forma pauperis, we deny as moot his petition for a writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *703the court and argument would not aid the decisional process.

PETITION DENIED